Citation Nr: 0212320	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-08 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the knees.

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1970.  He served in the Republic of Vietnam during the 
Vietnam Era from May 1966 to May 1967 and from December 1967 
to November 1968.  His DD 214 reflects that he received a 
Parachutist Badge.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision issued by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for hearing loss and for bilateral knee pathology.  
The veteran initiated and perfected appeals for both issues.  
Upon receipt of additional evidence, the RO subsequently 
granted the veteran's service connection claim for hearing 
loss in a June 2002 rating decision.  Accordingly, the 
veteran's appeal for that issue is satisfied and the only 
issue before the Board for appellate review at this time is 
entitlement to service connection for his bilateral knee 
disabilities.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 2000.  A transcript of the April 2000 
hearing has been obtained and associated with his claims 
folder.  Additionally, in his May 1999 substantive appeal, 
the veteran indicated that he wanted a hearing before a 
Member of the Board.  In December 2001 correspondence, the 
veteran withdrew his request.  See 38 C.F.R. § 20.704(e) 
(2001).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The evidence of record establishes bilateral degenerative 
joint disease of the veteran's knees many years after his 
discharge from active duty.

3.  The evidence of record is sufficient to establish that 
the veteran's current bilateral knee disabilities are a 
result of his continuous training as a parachutist while on 
active duty.

CONCLUSION OF LAW

Bilateral degenerative joint disease of the knees was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Bilateral Degenerative Joint 
Disease 
of the Knees

The veteran contends that his current bilateral knee 
disabilities are due to his continuous training as a 
parachutist while on active duty such that he is entitled to 
service connection.  After a complete and thorough review of 
the evidence of record, the Board agrees with the veteran and 
concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Certain chronic diseases, including arthritis, are considered 
to have been incurred in service even though there is no 
evidence of such disease during the period of service when 
the chronic disease manifests to a compensable degree within 
one year from separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The evidence of record first reveals X-ray findings of 
arthritis of both the veteran's right and left knee in 1998, 
many years after the veteran's discharge from service.  To 
begin, the Board notes that the evidence of record does not 
reveal that bilateral degenerative joint disease of the 
knees, initially manifesting post-service, manifest to a 
compensable degree within one year of the veteran's discharge 
from service.  Accordingly, presumptive service connection is 
not appropriate in the instant case.  See 38 C.F.R. §§ 3.102, 
3.307, 3.309 (2001).

The question before the Board is whether the veteran's 
current bilateral degenerative joint disease of the knees is 
related to his service such that service connection could be 
assigned.  Establishing service connection for a particular 
disability that has not been clearly shown in service 
requires the existence of a current disability and a nexus or 
link between that disability and a disease contracted or an 
injury sustained during service.  See 38 C.F.R. § 3.303(d) 
(2001).

The veteran indicated in his May 1999 substantive appeal that 
he had knee problems from the vigorous training and 
conditioning required while he was on active duty.  The April 
2000 hearing transcript reflects that he indicated that his 
knees caused him discomfort while he was a parachutist in the 
Army.  The hearing transcript also reflects that he indicated 
that the continuous training required of him as a parachutist 
was more problematic for him vis-à-vis his knees than actual 
jumps.  The veteran's DD 214 confirms that the veteran was a 
parachutist while in the Army.  The Board finds that the 
veteran's statements describing vigorous training and 
conditioning required while on active duty as a parachutist 
to be credible testimony which is material to the issue at 
hand.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

The veteran was afforded a VA examination in April 2000.  The 
examination report  indicates that X-rays showed severe tri-
compartmental osteoarthritis of the right knee and mild to 
moderate tri-compartmental osteoarthritis of the left knee.  
The report reflects that the VA examiner opined that if the 
veteran experienced "episodes" while in service and still 
forced himself to work and run, it could be possible that he 
sustained cartilaginous trauma during repetitive physical 
activity, which could lead to osteoarthritis at a later age.

The evidence of record clearly indicates that the veteran has 
a current disability.  With resolution of every reasonable 
doubt in the veteran's favor, the Board finds that April 2000 
VA examination report and the medical opinion contained 
therein is sufficient to establish that the veteran's current 
bilateral knee disabilities are the result of trauma to his 
knees sustained while a parachutist while on active duty.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, the Board finds that service connection is 
warranted for the veteran's bilateral degenerative joint 
disease of the knees.

II.  Duty to Assist

The Board notes, finally, that there is no issue as to 
substantial completeness of the veteran's application for 
benefits.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  VA has secured all records that the 
veteran has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed with further 
adjudication of those claims.  The veteran has not indicated 
that any other records that would be pertinent to his claim 
are available and should be obtained.  There is more than 
sufficient evidence of record to decide his claim properly 
and fairly.  Additionally, the veteran was notified via 
letter and Supplemental Statement of the Cases of the laws 
and regulations pertinent to his claim and of VA's heightened 
duty to assist in the development of his claim.  VA's duty to 
assist the claimant in this regard, accordingly, has been 
satisfied.  Therefore, it is not prejudicial to the veteran 
to proceed to adjudicate his claim on the current record.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).


ORDER

Service connection for bilateral degenerative joint disease 
of the knees is granted.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

